DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-5, and 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Izawa et al., U.S.P.G. Pub. No. 2019/0025739.
Regarding independent claim 1, a heating device comprising:
a heating rotator (fig 1 ref 41) extending in a longitudinal direction and being configured to heat a sheet;
a pressing rotator (42) extending in a longitudinal direction and being configured to press against the heating rotator to form a nip with the heating rotator; and
a housing (40 and 60) that houses the heating rotator and the pressing rotator, the housing including:
a pair of openings (the openings fig 3B refs 6814, 6815 closed by shutters 682, 683) facing both end portions of the heating rotator in the longitudinal direction of the heating rotator (the openings are pointed at both end portions of the heating rotator in the longitudinal direction of the heating rotator, with the pressing rotator in the way); and

Regarding claim 3, wherein at least a part of the openings is disposed in an upper portion of the housing when the heating device heats the sheet (fig 1 in that the openings are above the lowest extent of 60, therefore they are disposed in an upper “portion”).
Regarding claim 4, a heater (411); and
a temperature detector (¶ 89 ref 412, and ¶ 114, unnumbered) configured to detect at least a temperature of an end portion of the heater and a temperature of a center portion of the heater in a longitudinal direction of the heater (the combination of these elements function to indirectly measure the temperature of the heater through its effect on the surrounding materials).
Regarding claim 5, wherein the heater includes a resistive heat generator configured to heat the heating rotator in response to an application of a voltage (¶ 56, halogen, and ¶ 213, others).
Regarding claim 8, a fixing device comprising the heating device according to claim 1 (fig 1).
Regarding claim 9, image forming apparatus comprising the fixing device according to claim 8 (fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 - 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al., U.S.P.G. Pub. No. 2019/0025739, in view of Tsuchihashi et al., U.S.P.G. Pub. No. 2018/0157003.
Regarding claim 4, Examiner assumes arguendo, without conceding, that Applicant intended to claim direct measurement of the heating element rather than indirect measurement.
Regarding claims 4 and 5, Tsuchihashi et al. teach multiple blocks of resistive heaters connected in parallel (figs 12) with each block having its own thermistor (TH1-1, TH2-7).  Such is provided in order to better control the axial heat distribution (¶ 3-5).
Regarding claims 6 and 7, Izawa et al. (65) and Tsuchihashi et al. (¶ 88) further teach using blowing fans coupled to the shutters with air ducts for cooling the ends of a fixing roller when small sized paper passes through the fixer.  Izawa et al. (¶ 4-6) and Tsuchihashi et al. (¶ 3-6) do so in order to prevent excessive temperatures at the edges when small sized sheets are fixed.  Tsuchihashi et al. further teach using multiple blocks of resistive heating elements, connected in parallel with electrodes from a common source (¶ 98), with each block being activated according to the size of the sheet (¶ 105).

Regarding claim 10, Izawa et al. further teach a fixing device including the heating device according to claim
7 (fig 1), 
wherein at least a part of the first opening and at least a part of the second opening are disposed at an upper portion of the housing (fig 1 in that the openings are above the lowest extent of 60, therefore they are disposed in an upper “portion”), and the blower fan is configured to discharge air in the housing upward when the fixing device heats the sheet (fig 1 in that the fixing device 40 is above the cooling device 60, so the air is blown upward).
Regarding claim 11, Izawa et al. further teach a sheet ejection path (fig 1, the path beyond ref 28) configured to eject the sheet, and
a reverse conveyance path (fig 1 the path below the branching portion around ref 28) configured to convey the sheet to perform duplex printing, and
a branching portion (fig 1 the branching portion around ref 28) disposed above the housing of the fixing device (the branching portion is above the lowest part of the housing of the fixing device), the branching portion at which the sheet ejection path and the reverse conveyance path are branched (fig 1).

Claims 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al., U.S.P.G. Pub. No. 2019/0025739, in view of Tsuchihashi et al., U.S.P.G. Pub. No. 2018/0157003, and Nomura et al., 2018/0004134.
Regarding claim 6, Examiner assumes arguendo, without conceding, that the disclosure of Tsuchihashi et al. is insufficient to describe the claimed wiring structure of claim 6.
Nomura et al. disclose a similar structure (figs 3) to Tsuchihashi et al., and also provide wiring diagrams between the various blocks (fig 4).  As can be seen, each block is connected in parallel, with its own thermistor, and is selectively controlled with triacs, based on sheet size (¶ 87).  Nomura et al. teach passive cooling by waiting (¶ 241).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to utilize the specific wiring of Nomura et al. in the combination as taught by Izawa et al. and Tsuchihashi et al.  Such would have been a mere simple substitution of known elelemtns for others to obtain predictable results.  The functions of each of the elements are known in the art and serve the same purpose - to selectively heat blocks of resistive heaters according to sheet size.
Moreover, it would have been obvious to one having ordinary skill in the art at the time of effective filing to utilize the cooling fans and shutters of the combination as taught by Izawa et al. and Tsuchihashi et al. in the device of Nomura et al.  One having ordinary skill in the art at the time of effective filing would have done so in order to avoid waiting for passive cooling.
Regarding claim 10, Izawa et al. further teach a fixing device including the heating device according to claim
7 (fig 1), 

Regarding claim 11, Izawa et al. further teach a sheet ejection path (fig 1, the path beyond ref 28) configured to eject the sheet, and
a reverse conveyance path (fig 1 the path below the branching portion around ref 28) configured to convey the sheet to perform duplex printing, and
a branching portion (fig 1 the branching portion around ref 28) disposed above the housing of the fixing device (the branching portion is above the lowest part of the housing of the fixing device), the branching portion at which the sheet ejection path and the reverse conveyance path are branched (fig 1).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding claim 2, wherein the axis is inside a cross-section of the heating rotator orthogonal to the longitudinal direction of the heating rotator, and the shutters each have a curved shape outside an outer circumference of the heating rotator in the cross-section of the heating rotator. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamada, JP 2013-109014, teaches cooling ends of a fixing roller with several bocks of heating elements.  The following prior art teaches swingable entrance shutters for fixing devices: Tanaka, U.S.P.G. Pub. No. 2014/0153966; Iizuka, U.S.P.G. Pub. No. 2019/0163103; Oguni et al., U.S.P.G. Pub. No. 2021/0389692.  Takematsu et al., U.S.P.G. Pub. No. 2006/0086727; and Nawa et al., U.S.P.G. Pub. No. 2013/0094887, teach a rotatable flux blocker whose axis lies inside that of a fixing roller for inductive heating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852